IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                            No. 02-50609
                        Conference Calendar



UNITED STATES OF AMERICA,

                                          Plaintiff-Appellee,

versus

ELMER GONZALO ALVARADO-PALMA,

                                          Defendant-Appellant.

                        --------------------
           Appeal from the United States District Court
                 for the Western District of Texas
                   USDC No. EP-01-CR-1065-ALL-DB
                        --------------------
                          February 20, 2003

Before WIENER, EMILIO M. GARZA, and CLEMENT, Circuit Judges.

PER CURIAM:*

     Elmer Gonzalo Alvarado-Palma (“Alvarado”) pled guilty to

illegal re-entry under 8 U.S.C. § 1326.   As a result of a 1997

conviction for possession of cocaine for sale, his offense level

was increased by 16 levels under U.S.S.G. § 2L1.2(b)(1)(A).      He

appeals his sentence, urging that the 2001 guidelines be used and

that under those guidelines, the sentence increase should not be

applied.


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                          No. 02-50609
                               -2-

     However, the district court lacked the jurisdiction to

consider Alvarado’s late motion to reconsider.    United States v.

Cook, 670 F.2d 46, 48-49 (5th Cir. 1982).    Moreover, the record

reflects that the district court properly applied the 2001

version of the Sentencing Guidelines.    The sentence imposed by

the district court is affirmed.

     AFFIRMED.